Title: From Alexander Hamilton to Thomas Parker, 14 October 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            Trenton October 14. 1799
          
          I take it for granted the requisite ground for the Quarters of the three Regiments heretofore mentioned has been procured. To these a batalion of Artillerists will be added. James Miller Esqr. Ass Qr. Mr General has been required to take such further measures as may be necessary for the completion of the object & to instruct his Agent to communicate with you. The Ninth and Tenth Regiments are under marching orders to their destination as are also the companies of Artillerists which are to constitute the Batalion.
          It is my wish that you may be as soon as possible on the ground with your Regiment to forward preparatory measures. You have been informed that money for pay and bounty will spee may speedily be expected. I continue to urge its transmission, which will take place as soon as the forms of Office permit.
          In this Quarters hutts of the following dimensions have been preferred; for Corporals and privates Eighteen by sixteen feet uniting two hutts under the same roof and assigning four to a full company—For sergeants fourteen feet square to contain Eight sergeants—For Captains and Subalterns hutts of the same dimensions allowing one to each Captain and to each of the Regimental Staff and one to every two other subalterns—For Lieutenant Colonels Commandant — Twenty four by fourteen feet allowing one to each For Majors Twenty two by fourteen feet allowing one to each, and for the Kitchens of Officers fourteen feet Square allowing one to each field Officer and one to each mess consisting of not less than three Company-Officers.
          There not being on the or very near the premisses Timber fit for the purpose Boards have been allowed for the Roofs doors and windows of all the hutts and for the floors of Officers Hutts. These boards are of dimensions which require not to be cut for the roofs, so that remaining entire, they may if necessary be sold again without much loss; and for the same reason expedients are to be adopted will exclude the use of but few nails. The hutts of the privates are in two lines. But things of this nature might be regulated on a great measure by the form & situation of the ground.
          It is very desireable that your Chimnies should be constructed on the principles of Count Rumford. They certainly lend equally to comfort and saving.
          I presume you can find a person workman practically acquainted with these principles. It will be adviseable to employ such a person to construct one as a model for the rest.
          I mention these particulars as a guide to you. It is essential to consult œconomy in every Military arrangement. otherwise the Gover resources of Government may prove inadequate to the maintenance of the force which circumstances may rend necessary and to a the due attention to the compensation and accommodation of Officers and men. Personal interest conspires with public duty to recommend this course.
          The senior Lt Col Commandant according to the rules of relative rank lately promulged with command in Winter Quarters. This I presume is Col Moore—when he shall arrive you will communicate all your instructions to him
          With great considern I am Sir Yr Obe S—
          Col Parker
        